Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on (12/19/2018), is being examined under the first inventor to file provisions of the AIA .   Claims (1-6) were examined in a Non-Final mailed on 4/29/2020.  A Final office action in response a submission dated 7/10/2020 was mailed on 09/08/2020.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2020 has been entered. Claims 1, 3 and 4 are pending and being examined.

Claim Interpretation
Claims 1 and 4 were amended to provide clarifying detail regarding the previous limitation “a control unit conficured to-control the volageappletothe focs ring based on the temperature rising rate of the focus ring measured by the temperature measurement unit” of claim 1 and similar limitation of claim 4. 

It is clear from the specification however, that the correlation of applied DC voltage to temperature rise is due to the fact that rate of temperature rise is correlated to focus ring abraded due to continuous use which in turn determines and control of  application of DC voltage. 
In order to put the claim in proper perspective it is read accordingly, in light of the specification. Claim 4 is similar and is interpreted similarly.

Response to Amendment and arguments
 Applicant states the following: 
“Toyoda also describes at paragraph [0060], "For example, as shown in FIG. 9, a table indicating a correlation between the thickness of the focus ring and the target value of the temperature of the focus ring is stored in advance in the storage unit 81”. However, Toyoda fails to teach that the control unit 80 calculates and records information to be stored in the table.”
In response it is noted that that the above statement is contradictory. Toyoda discloses correlation between temperature rise and thickness of the focus ring.
Applicant states further:
“In view of the above, Ogasawara describes the table which relates the amount of abrasion of the focus ring 15 with the voltage level to be applied from the DC power supply 16, 
In response it is noted that Ogasawara discloses dependence of DC voltage application to thickness of the focus ring. Therefore the dependence of DC voltage to temperature rise is established when Ogasawara is combined with Toyoda.
Applicant states still further:
“In view of the distinction of claim 1 noted above, at least one claimed element is not present in the combination of Toyoda, Ogasawara, and Kagoshima. Hence, the subject matter of claim 1 would not have been obvious over the combination of Toyoda, Ogasawara, and Kagoshima.
In response it is noted that the Applicant is not able to identify the so called “one claimed element” not present in the combination of Toyoda and Ogasawara.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over (JP 2014-229734) to Toyoda et al in view of (US 2007/0224709) to Ogasawara.
Toyoda et al disclose a plasma etching apparatus comprising: a processing vessel capable of being evacuated (28); a lower electrode provided in the processing vessel, the lower electrode being configured to place a substrate (12); an upper electrode provided in the processing vessel, the upper electrode being arranged in parallel with the lower electrode so as to face each other (38); a process gas supply unit configured to supply process gas to a processing space between the upper electrode and the lower electrode (62); a high frequency power supply unit configured to supply high frequency electric power for generating plasma from process gas (31,32); a focus ring surrounding a periphery of the substrate (18); a heating unit configured to heat the focus ring (Fig 2-C and para 48); and a temperature measurement unit configured to measure temperature of the focus ring (See the para below).
Regarding temperature rising rate Toyoda et al disclose “measuring the time variation until the temperature of the focus ring reaches a target value; an estimation step for estimating the degree of consumption of the focus ring from the time variation thus measured” (Abstract). 
It is also clear from Fig 7b that it takes longer for focus ring to reach target temperature when the thickness is more and takes less time when the thickness is less. Further, Toyoda et al disclose the reason in (Para 50 of translation provided) and state that the heat capacity is reduced when the Focus ring is thinner. Therefore the rate of rise of temperature would ne inversely related to the thickness of the focus ring.

Ogasawara discloses application of DC voltage to the focus ring (15) to compensate for distortion of plasma sheath over the ring due to abrasion of the focus ring due to prolonged use (See Fig 3 and 4 and their explanation). Ogasawara discloses a table in memory to relate amount of DC voltage to be applied with respect to amount of abrasion (Fig 6-200). 
Therefore it would have been obvious for one of ordinary skill in the art to have applied DC voltage to focus ring to compensate for abrasion estimated by measurement of time variation of heating to target temperature.
Toyoda et al in view of Ogasawara as discussed above disclose to apply DC voltage to focus ring to compensate for abrasion estimated by measurement of temperature. Also as discussed above Ogasawara discloses a table in memory to relate amount of DC voltage applied with respect to amount of abrasion. 
As discussed since, temperature rising rate as in claim is inversely related to time variation since if temperature rise is faster it would take proportionately less time to heat. Therefore in either case variation of time or temperature rise would correlate with abrasion (due to change in mass which would be directly related to heat capacity).
Therefore it would have been obvious for one of ordinary skill in the art to relate temperature rise to amount of abrasion to DC voltage applied through information in memory (like a table taught by Ogasawara) in order to compensate for sheath distortion.
.
Claims 4 is also rejected under 35 U.S.C. 103 as being unpatentable over (JP 2014-229734) to Toyoda et al  in view of  (US 2007/0224709) to Ogasawara as applied to claim 1 and further in view of US 2003/0003607 to Kagoshima.
Kagoshima is used additionally to show that generation of recipe and using the recipe to apply parameters to actuators in order to bring the process to desired status was well known in the prior art (See the Abstract). It would be obvious to one of ordinary skill in the art that recipe calculation model could estimate process disturbance (in this case abrasion) and generate control value correction (like DC voltage) on the basis of processed result estimation (sheath distortion or etch non-uniformity) (See Fig 2).
Therefore recording a relationship of temperature rise to abrasion and to amount of DC voltage and using it at the time of etching in order to compensate for plasma sheath distortion would have been obvious.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over (JP 2014-229734) to Toyoda et al  in view of  (US 2007/0224709) to Ogasawara as applied to claim 1 and further in view of US 20150168231 to Koshimizu et al .
Toyoda et al in view of Ogasawara as discussed above do not explicitly disclose temperature measurement at the bottom of the focus ring.
Koshimizu et al disclose temperature measurement through a sensor directed to a bottom of the focus ring (Fig 1-44).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436.  The examiner can normally be reached on 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/Primary Examiner, Art Unit 1716